Citation Nr: 1626142	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-31 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC ) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney at Law


WITNESS AT HEARING ON APPEAL

Neighbor



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1989.  He died in November 2011.  The appellant is the Veteran's surviving spouse who was substituted as the claimant to continue the Veteran's pending appeal for an increased evaluation for depressive disorder with anxiety disorder, and a TDIU, to completion. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  A December 2008 rating decision granted service connection for depressive disorder and anxiety disorder, rated 30% disabling, and a May 2009 rating decision continued the 30% rating and denied TDIU.  Although the Veteran requested a Travel Board hearing, he subsequently accepted a videoconference hearing instead.  In November 2011, a videoconference hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript is in the record.  The only witness at the hearing was the Veteran's neighbor, as the Veteran was hospitalized and could not attend; he died six days later.  

In March 2013, a VLJ of the Board other than the undersigned remanded the claims before the Board for additional development.  In a January 2015 brief, the appellant waived her right to present testimony at a hearing.

An August 2015 Board decision by the undersigned VLJ held that the Veteran's depressive disorder with anxiety disorder warranted a 100 percent schedular evaluation.  In doing so, the Board found that the symptoms from the Veteran's non-service-connected Alzheimer's disease and dementia could not be differentiated from the symptoms caused by his service-connected psychiatric disability.  The Board also found that the claim of entitlement to a TDIU was rendered moot by the grant of the 100 percent schedular evaluation.  

The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in February 2016.  By order dated in February 2016, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The Joint Motion asked the Court to vacate the Board's decision granting the 100 percent schedular evaluation for service-connected depressive disorder with anxiety disorder, to the extent that it did not consider entitlement to SMC based on the need for regular aid and attendance.  The Joint Motion made clear that the Board's grant of the 100 percent evaluation was a favorable determination that should not be disturbed.  The Joint Motion stated that on remand the Board should adjudicate entitlement to SMC as part and parcel of the claim for an increased rating and consider whether the evidence demonstrated that SMC based on the need for aid and attendance was warranted. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, demonstrates that the Veteran's service-connected disability rendered him in regular need of the aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance are met.  38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2015); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Special monthly compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes with visual acuity of 5/200 or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The appellant has not argued, and the evidence does not otherwise establish, that the Veteran was blind or suffered the loss of use of a hand or foot due to service-connected disability.  Her claim, therefore, turns on whether the Veteran was bedridden or required aid and attendance due solely to his service-connected disabilities. 

Based on a thorough review of the record, the Board finds that the evidence supports a grant of SMC based on the need for aid and attendance.  

In this regard, the RO implemented the Board's August 2015 decision, evaluating the Veteran's service-connected depressive disorder with anxiety disorder as 100 percent disabling, effective November 20, 2007.  The Veteran was also service-connected for, inter alia, lumbar spondylosis and degenerative disc disease, evaluated as 40 percent disabling.

The report of an October 2008 VA examination provides detailed examination findings.  The examiner expressly stated that "[the Veteran] does need assistance in performing his activities of daily living and will not do these routinely unless his wife encourages him." 

In an October 2009 statement, the Veteran's VA mental health nurse practitioner reviewed her records and noted that the Veteran suffered from disorientation to time/place, short- and long- term memory loss, forgetting to complete tasks, unprovoked irritability, difficulty in adapting to stressful circumstances, memory loss for names, places and tasks, marked impairment with deficiencies in most area such as work, family relations, judgment, thinking, and mood; and depression affecting the ability to function independently appropriately and effectively. 

During a September 2010 VA examination, the appellant stated that the Veteran was no longer able to dress himself as he became "confused about the tags and which way to put on his shirt."  In November 2011, just prior to the Veteran's death, the Appellant stated that she had to assist the Veteran with getting dressed and getting to the toilet, and that he would not take his medicine or eat without her intervention.    

In a March 2015 report, a private Licensed Clinical Psychologist noted that he had reviewed opinion letters from the Veteran's treating doctors, as well as VA C&P reports.  The private psychologist reviewed the medical findings as to the Veteran's service-connected mental and lumbar disabilities in detail.  

The private psychologist then stated that it was his medical opinion that it was as likely as not that the Veteran required aid and attendance, provided by his wife, from 2007 until the date of his death.  The private psychologist explained that, based on the Veteran's medical records, it was "obvious" that the Veteran had difficulty doing his activities of daily living due to chronic [lumbar] pain and mental symptoms.  The private psychologist pointed out that the appellant managed the finances, drove for the Veteran, did his cooking and cleaning, and assisted him with hygiene.  The private psychologist observed that a September 2010 VA C&P report noted that the Veteran had no aid or attendance at home but was dependent on his wife for these activities.  The private psychologist stated that the Veteran's lack of orientation would have significantly limited his ability to properly take his medication and would have required his wife's decision making as to his health and safety.  

The Board finds that the foregoing evidence shows that the Veteran's service-connected disabilities rendered him in need of regular aid and attendance.  Therefore, SMC based on the need for regular aid and attendance is warranted.


ORDER

SMC based on the need for regular aid and attendance is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


